[Cite as Cuyahoga Cty. Bar Assn. v. Johnson, 123 Ohio St. 3d 65, 2009-Ohio-4178.]




               CUYAHOGA COUNTY BAR ASSOCIATION v. JOHNSON.
                   [Cite as Cuyahoga Cty. Bar Assn. v. Johnson,
                        123 Ohio St. 3d 65, 2009-Ohio-4178.]
Attorney misconduct — Failure to respond to court filings and appear in court on
        client’s behalf — Failure to notify client of lack of professional-liability
        insurance — Public reprimand.
    (No. 2009-0401 ⎯ Submitted April 8, 2009 — Decided August 26, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 07-030.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Rita R. Johnson of Cleveland, Ohio, Attorney
Registration No. 0065959, was admitted to the practice of law in Ohio in 1996.
        {¶ 2} The Board of Commissioners on Grievances and Discipline
recommends that we publicly reprimand respondent, based on findings that she
committed professional misconduct by failing to respond to court filings and
appear in court on a client’s behalf and failing to advise that client that she lacked
professional-liability insurance. We accept the board’s findings that respondent
breached ethical duties incumbent on Ohio lawyers, and because of the mitigating
circumstances surrounding her misconduct, we also accept the recommendation
for a public reprimand.
        {¶ 3} Relator, Cuyahoga County Bar Association, charged respondent
with violating the Disciplinary Rules of the former Code of Professional
Responsibility in a four-count complaint. A panel of board members heard the
case, found the requisite clear and convincing evidence in support of the
allegations contained in Counts I, II, and IV, and recommended the public
                            SUPREME COURT OF OHIO




reprimand.    The board adopted the panel’s findings of misconduct and
recommendation.
       {¶ 4} The parties do not object to the board’s report.
                                   Misconduct
                                  Counts I and II
       {¶ 5} At the time of the events underlying the complaint, respondent had
been in practice for about nine years, mostly in criminal law. But in April 2005,
she agreed to help an elderly client pursue a civil claim for lost or damaged
property against Able One Moving Company (“Able One”), with whom the client
had stored her household items. Respondent filed the complaint in June 2005 in
the Cuyahoga County Court of Common Pleas. In September 2005, Able One
filed a counterclaim for $4,000 in unpaid storage fees.
       {¶ 6} Respondent replied to the counterclaim but thereafter did not
attempt to obtain her client’s responses to Able One’s interrogatories, requests for
production of documents, and requests for admissions. She failed to respond
when Able One moved for summary judgment and also failed to appear at a May
2006 final pretrial. The common pleas court granted summary judgment for Able
One on the day of the pretrial and awarded the company $4,000.
       {¶ 7} At the panel hearing, respondent testified that she had not received
notice of the order granting summary judgment and had found out about the
judgment from her client. Respondent had afterward started to draft a motion to
vacate the judgment but did not finish before going on maternity leave from mid-
July through August 2006. In late September 2006, she received notice that her
client had filed a grievance with relator, and as a result, respondent hesitated to
file the motion without the client’s express consent. Respondent wrote to the
client in early October 2006, asking whether she should file the completed motion
to vacate. The client did not reply, and respondent never filed the motion.




                                         2
                               January Term, 2009




       {¶ 8} As to Counts I and II, the parties stipulated that respondent’s
representation of this client violated DR 1-102(A)(5) (prohibiting a lawyer from
engaging in conduct prejudicial to the administration of justice), 6-101(A)(2)
(prohibiting a lawyer from handling a legal matter without preparation adequate
under the circumstances), 6-101(A)(3) (prohibiting a lawyer from neglecting an
entrusted legal matter), 7-101(A)(1) (prohibiting a lawyer from intentionally
failing to seek a client’s lawful objectives), and 7-101(A)(2) (prohibiting a lawyer
from intentionally failing to carry out a contract of employment). The board thus
found clear and convincing evidence of this misconduct.          We accept those
findings.
                                      Count IV
       {¶ 9} The parties also stipulated that while representing the client
identified in Counts I and II, respondent violated DR 1-104(A) and (B) (requiring
a lawyer to advise clients if the lawyer does not carry malpractice insurance in the
specified amount and obtain the clients’ written acknowledgement of that
warning). Respondent admitted that she did not have malpractice insurance at the
time of the representation and failed to tell her client. The panel and board thus
found clear and convincing evidence of this misconduct.          We accept those
findings.
                                      Sanction
       {¶ 10} In recommending a sanction for this misconduct, the board
weighed the mitigating and aggravating factors of respondent’s case and reviewed
sanctions imposed in similar cases.
       {¶ 11} In mitigation, the board found that respondent has no prior
disciplinary record, candidly cooperated during the disciplinary proceedings,
admitted and apologized for her ethical breaches, and expressed deep remorse for
the consequences to her client. Finding no evidence of a selfish motive, the board
determined that respondent’s inaction and neglect resulted from a combination of




                                         3
                             SUPREME COURT OF OHIO




poor scheduling practices and competing personal and professional demands.
Without attempting to excuse the misconduct, respondent testified that her mother
had moved out during 2006, leaving respondent to care by herself for two children
under two years old — her own infant and a foster child.               Respondent
acknowledged that the commitment to her family had compromised her law
practice at a time when she was defending clients in separate capital murder,
homicide, and rape trials and her secretary had resigned. To alleviate the tension
between her personal and professional commitments, respondent closed her
practice and by the time of the panel hearing was employed as the clerk of a
municipal court.
        {¶ 12} As a single aggravating factor, the board noted that respondent had
neglected a series of responsibilities toward her client. Respondent had not made
restitution, but the board did not weigh that against her. The board instead
attributed the $4,000 judgment against the client in large part to the client’s
reliance on independent advice from legal aid to stop paying Able One storage
fees.
        {¶ 13} After reviewing the sanctions imposed in similar cases, the board
adopted the panel’s reasoning for deciding on a public reprimand:
        {¶ 14} “In weighing the aggravating and mitigating factors in this case,
the Panel is of the opinion that this case is analogous to those cases where the
sanction was a public reprimand. Given the evidence in [her] case, the fact that it
involves a single client and considering the strong factors supporting mitigation,
the Panel unanimously recommends that Respondent be given a public reprimand
and ordered to pay all of the costs of these proceedings.”
        {¶ 15} We accept the board’s recommendation. Respondent is hereby
publicly reprimanded for violating DR 1-102(A)(5), 1-104(A) and (B), 6-
101(A)(2) and (3), and 7-101(A)(1) and (2). Costs are taxed to respondent.
                                                             Judgment accordingly.




                                         4
                                 January Term, 2009




          PFEIFER, LUNDBERG STRATTON, O’DONNELL, LANZINGER, and CUPP, JJ.,
concur.
          MOYER, C.J., and O’CONNOR, J., dissent.
                                __________________
          MOYER, C.J., dissenting.
          {¶ 16} I respectfully dissent from the majority decision in regard to the
sanction imposed on respondent. In the course of representing an elderly client,
respondent failed to inform the client of her lack of malpractice insurance, did not
keep her client fully informed about the case, repeatedly failed to take proper
steps to advance her client’s interests, and ignored important deadlines, which
caused the client to suffer an adverse judgment.
          {¶ 17} The fact that respondent had a busy professional workload and
various issues in her personal life during this same time is entitled to miniscule
weight in mitigation, and it does not excuse her failure to provide professional
services. If she was unable to effectively represent her client, she should have
informed the client of that fact and sought to withdraw from the case. Instead, she
ignored the problem until it was too late; such inattentiveness is not acceptable.
          {¶ 18} Accordingly, I would impose a stronger sanction than the public
reprimand issued by the majority. Respondent’s actions warrant a stayed six-
month suspension from the practice of law. See, e.g., Cleveland Bar Assn. v.
Ramos, 119 Ohio St. 3d 36, 2008-Ohio-3235, 891 N.E.2d 730.
          O’CONNOR, J., concurs in the foregoing opinion.
                                __________________
          Ellen S. Mandell, Bar Counsel, and Susan M. Weaver, for relator.
          Rita R. Johnson, pro se.
                              ______________________




                                          5